—In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered January 19, 2000, which denied her objections to an order of the same court (Lynaugh, H.E.), entered July 7, 1999, which, after a hearing, inter alia, *539granted the respondent’s motion for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the Hearing Examiner providently exercised her discretion in determining that the respondent was entitled to a downward modification of his child support obligation (see, Adinolfi v Adinolfi, 242 AD2d 311; Stempler v Stempler, 200 AD2d 733; Matter of King v King, 193 AD2d 800). The evidence demonstrated an unanticipated and substantial change in the respondent’s circumstances after the determination of the child support obligation in 1996.
The petitioner’s remaining contentions are without merit. Altman, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.